                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JAMES E. BACHMAN, ADELLA A.
BACHMAN, ERIC J. BACHMAN,
RACHEL A. BACHMAN, MATTHEW R.                                 8:19CV276
BACHMAN, and C. ANDREW
BACHMAN,
                                                                ORDER
                    Plaintiffs,

      vs.

JOHN Q. BACHMAN, and LEAF
SUPREME PRODUCTS, LLC A
Nebraska Limited Liability Co.;

                    Defendants.



      In their Rule 26(f) Report, (Filing No. 26), and during a conference call on
case progression held on October 10, 2019, the defendants questioned whether
this court has federal jurisdiction over Plaintiffs’ claims. This court has previously
concluded it lacks diversity jurisdiction over Plaintiffs’ claims. Plaintiffs allege their
claims arise under the federal Fair Labor Standards Act, 29 U.S.C. § 201 et seq,
(FLSA), and this court has federal question jurisdiction.

      Plaintiffs’ complaint alleges Defendants violated the FLSA by failing to pay
wages earned. To assert an FLSA claim, Plaintiffs must prove they were 1)
“engaged in commerce or in the production of goods for commerce,” or 2) were
“employed in an enterprise engaged in commerce or in the production of goods
for commerce.” 29 U.S.C.A. § 206. Defendants request an opportunity to first
perform discovery aimed at these threshold issues before embarking on full
discovery for this case.

      Under the FLSA, and as applied to the business performed by Leaf
Supreme Products, LLC,

      “Enterprise engaged in commerce or in the production of goods for
      commerce” means an enterprise that—

             (A)(i) has employees engaged in commerce or in the
             production of goods for commerce, or that has employees
             handling, selling, or otherwise working on goods or materials
             that have been moved in or produced for commerce by any
             person; and

             (ii) is an enterprise whose annual gross volume of sales made
             or business done is not less than $500,000 (exclusive of
             excise taxes at the retail level that are separately stated). . . .

29 U.S.C.A. § 203(s)(1). Defendants question whether Leaf Supreme Products
had at least $500,000 in gross sales for the time period in question and if so, for
what portion of that time period.

      Plaintiffs’ counsel argues the defendants are “an enterprise engaged in
interstate commerce.” And even assuming they were not, Plaintiffs argue FLSA
coverage exists because Plaintiffs “were involved in numerous phases of
interstate commerce from designing the products, producing the products
through metal roll forming, shipping the products and designing marketing
materials used to market Leaf Supreme Product’s through interstate commerce.”
(Filing No. 57, at CM/ECF p. 4).

      The FLSA does not afford a basis for recovery of unpaid wages merely
because the employee's “activities affect or indirectly relate to interstate
commerce.” McLeod v. Threlkeld, 319 U.S. 491, 497 (1943). An employee is
engaged in commerce when his or her work was “actually in or so closely related
to the movement of the commerce as to be a part of it.” Id. Employee activities
beyond movement in commerce “are governed by the other phrase, production of
goods for commerce.” Id. “It is not important whether the employer . . . is
engaged in interstate commerce. It is the work of the employee which is
                                          2
decisive.” Id.

      A fact-intensive inquiry is necessary when determining the threshold issue
of whether the defendants, or either of them, are “an enterprise engaged in
interstate commerce” and for what time frames, and/or whether plaintiffs, or any
of them, were “engaged in commerce or in the production of goods for
commerce.” Defendants request an initial discovery period focused solely on
these initial questions to determine whether as to each plaintiff, and for all or any
portion of the time frame alleged, this court has or lacks federal question
jurisdiction. Defense counsel believes these issues can be flushed out in less
than four months.

      The court finds Defendants’ request is reasonable and may serve to
streamline discovery thereafter by defining the proper scope of the parties’ future
discovery as to any claims or time frames for which this court has jurisdiction.
Accordingly,

      IT IS ORDERED:

      1)       Plaintiffs’ motion for reconsideration, (Filing No. 56), is denied.

      2)       Until further order of the court, the parties’ discovery is limited to the
               issues of whether either or both defendants are “an enterprise
               engaged in interstate commerce” and for what time frames, and/or
               whether the plaintiffs, or any of them, were “engaged in commerce
               or in the production of goods for commerce” and for what periods of
               time.

      3)       The discovery described in paragraph 2 of this order shall be
               completed by January 31, 2020.

      4)       Any dispositive motion on the threshold issues outlined in paragraph

                                            3
     2 of this order shall be filed on or before February 21, 2020.

5)   The clerk shall set an internal case management deadline of
     February 28, 2020 to check on case progression.

October 18, 2019.
                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge




                                 4
